 



Exhibit 10.02
SECOND AMENDMENT
TO THE
VALERO ENERGY CORPORATION
DEFERRED COMPENSATION PLAN
     THIS AGREEMENT by Valero Energy Corporation (the “Sponsor”),
WITNESSETH:
     WHEREAS, the Sponsor has executed and maintains a non-qualified deferred
compensation plan entitled “Valero Energy Corporation Deferred Compensation
Plan,” (the “Plan”); and
     WHEREAS, the Sponsor desires to amend the Plan to allow for the
cancellation of an outstanding election to defer compensation on a special
one-time basis under specific transition rules for the Plan established by the
Internal Revenue Service; and
     WHEREAS, Section 8.1 of the Plan provides that it may amend the plan at any
time;
     WHEREAS, the Bylaws of the Sponsor authorize the Board of Directors of the
Sponsor (“Board”) to delegate to the person acting as chief executive officer of
the company (the “Chief Executive Officer”) such duties as the Board may deem
advisable; and
     WHEREAS, by resolution dated May 9, 2002, the Board delegated to the Chief
Executive Officer the full power and authority of the Board to approve, and
cause to be placed into effect, amendments to the Plan.
     NOW, THEREFORE, in accordance with the provisions of Section 8.1 of the
Plan and the delegation of authority described above, the Plan is hereby amended
in the following respects:
1. Section 3.1 of the Plan is hereby amended by adding the following new
sentence at the end thereof:
Notwithstanding the foregoing provisions and any other provisions of the Plan to
the contrary, effective as of February 1, 2005, a Participant may, at any time
during 2005, elect to cancel an outstanding Elective Deferral Agreement with
respect to amounts deferred after December 31, 2004, on

1



--------------------------------------------------------------------------------



 



a special one-time basis under transition relief granted by the Internal Revenue
Service relating to relevant provisions of the Code. The amount of compensation
subject to any such cancelled Elective Deferral Agreement shall be paid to the
Participant and includable in the Participant’s income, in the calendar year
2005, or, if later, the taxable year in which the compensation is earned and
vested. No such cancellation may be made later than December 31, 2005.
2. Capitalized terms used but not otherwise defined in herein shall have the
defined meanings as provided in the Plan.
3. As amended hereby, the Plan shall continue in full force and effect.
[Remainder of Page Intentionally Left Blank — Signature Appears on Next Page]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Sponsor has caused this instrument to be signed on
its behalf and attested by its duly authorized representative this 21st day of
December, 2005, to be effective in accordance with the provisions hereof.

         
 
  VALERO ENERGY CORPORATION    
 
       
 
  /s/ William E. Greehey    
 
 
 
William E. Greehey,    
 
  Chief Executive Officer    

3